Citation Nr: 1133086	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  05-19 553	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to an increased rating for the Veteran's service-connected hypertension, rated as 10 percent disabling prior to April 1, 2004, as noncompensable from April 1, 2004 to November 2, 2006, and as 10 percent disabling from November 3, 2006, to include the propriety of the reduction of the evaluation from 10 percent disabling to noncompensable, effective from April 1, 2004.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1993 to July 2001. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

The Board notes that in October 2009 it remanded the Veteran's claim for further development.  At that time the Board also remanded the Veteran's claim of entitlement to service connection for a right ankle disorder.  Subsequent to that remand, in a June 2011 rating decision, the RO/AMC granted entitlement to service connection for that condition.  The grant of entitlement to service connection for the Veteran's right ankle disorder is a complete grant of the benefit sought, and, therefore, that matter is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

Unfortunately, with regard to the Veteran's claim of entitlement to an increased rating for her service-connected hypertension the claims file reflects that further action is warranted, even though such will, regrettably, further delay an appellate decision.  Accordingly, the issue of entitlement to an increased rating for the Veteran's service-connected hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record is in relative equipoise as to whether the Veteran has a left ankle disorder that began in or is due to her military service.


CONCLUSION OF LAW

Resolving reasonable doubt in her favor, the Veteran has residuals of a left ankle sprain, which began during service or is otherwise related to service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  In this case, no further notice or assistance is required relative to the claim of entitlement to service connection for a left ankle disorder, as the outcome of the Board's decision is favorable to the Veteran and no prejudice to the Veteran could result from this adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

The Veteran has claimed entitlement to service connection for a left ankle disorder, asserting that this condition began during service.  Service connection will be granted for a disability resulting from an injury or disease incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Generally, to prove service connection, the record must contain: (1) Medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony, of an in-service incurrence or aggravation of injury or disease, and (3) evidence of a nexus or relationship between the current disability and the in-service disease or injury.  Coburn v. Nicholson, 10 Vet. App. 427 (2006); see also Disabled American Veterans v. Secretary of Veterans Affairs, 419 F. 3d 1317 (Fed. Cir. 2005).  If the Veteran fails to demonstrate any one element, denial of service connection will result.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's primary contention, as indicated in several written statements, is that she sprained her ankle in service several times.  She has stated that since that time she has had continued problems with recurrent sprains of her ankle.  She also reported that she has constant swelling, pain and tenderness resuming in limitation of function capability.  

Service treatment records indicate that the Veteran had a left ankle sprain in 1994, and that she was treated with an air cast, ice, heat, elevation and medication.  Additional records indicate that she had three additional left ankle sprains while in service.  

A VA examination report from December 2010 indicates that the Veteran reported that she uses an ankle brace, takes medication and limits here activity to things that will not irritate her ankles.  Instability, giving way, pain, stiffness, weakness, decreased speed of joint motion, popping sounds, effusions and symptoms of inflammation were reported.  Flare-ups were also reported if the Veteran attempts to do sports.  Physical examination revealed edema, swelling and tenderness along the lateral aspect of the ankle.  Range of motion studies revealed dorsiflexion from zero to 13 degrees and plantar flexion from zero to 24 degrees.  Additional limitation with repetitive motion was noted, including due to pain and weakness.  The examiner's diagnosis was residuals of bilateral ankle sprains and mild to moderate limitations with regard to usual daily activities were noted.  

Subsequent records on VA examination in March 2011 indicate similar physical findings.  In an addendum report in May 20211, the examiner stated that the Veteran was found to have no left ankle pathology and that the Veteran's left ankle range of motion was a normal variant.  

After weighing the entirety of the evidence of record and resolving all reasonable doubt in favor of the Veteran, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran has a left ankle disorder that is due to military service.  For the Veteran to be successful in her claim, she needs to show only that it is at least as likely as not that she has a current disability that is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that this standard has been met.  

In this context, the Board notes that the Veteran is competent to report that she injured her left ankle in service and that she has experienced continuous problems with her ankle since that time.  See Charles v. Principi, 16 Vet. App. 374-75 (2002).  Moreover, there is objective medical evidence indicating that the Veteran presented with residuals of left ankle sprains.  

While the record does demonstrate some questions as to whether the Veteran has a current left ankle disorder the Board has determined that this evidence does not create a preponderance of evidence against the Veteran's claim.  Instead, that evidence merely places the Veteran's claim in relative equipoise.  As noted above, when the evidence both supporting and against a claim is in relative equipoise that claim must be granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making this determination, the Board is not attempting to make an independent medical determination; rather, it is weighing the evidence of record and making a determination as to the probative value of such evidence.  See Evans v. West, 12 Vet. App. 22, 30 (1998).  


ORDER

Entitlement to service connection for a left ankle disorder is granted. 


REMAND

The Veteran has also claimed entitlement to an increased rating for her service-connected hypertension.  Although the Board sincerely regrets the additional delay, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is obligated by law to ensure that the RO complies with its directives; and where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

As noted above, this issue first came before the Board in October 2009, at which time it was remanded for further development and readjudication.  In its remand, the Board determined that the Veteran had properly perfected an appeal on that issue and requested that the RO/AMC readjudicate it, including the propriety of the January 2004 rating action which reduced the Veteran's rating for that condition to noncompensable.  The Board also requested that the RO/AMC obtain any indicated medical records.  

In the July 2011 Supplemental Statement of the Case the RO/AMC stated only that no additional evidence had been received which warranted a change in their previous decision.  It does not appeal that the RO/AMC even considered the propriety of their January 2004 decision to reduce the Veteran's rating.  Such a review necessitates an evaluation of the procedural requirements set forth in 38 C.F.R. § 3.105(e).  Moreover, the RO/AMC does not appear to have obtained updated VA treatment records or to have made a determination as to whether a new VA examination is necessary given that the most recent VA examination on that issue was conducted in April 2007.  

In order to give the Veteran every consideration with respect to the present appeal, further development of the case is necessary.  This case is being returned to the RO via the Appeals Management Center (AMC) in Washington, D.C., and the Veteran will be notified when further action on his part is required.  Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and inquire whether she has undergone any treatment for her hypertension since April 2007.  If the Veteran indicates that she has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  In addition, the RO/AMC should obtain all of the Veteran's VA treatment records since July 2003. 

2.  The RO/AMC should schedule the Veteran for an additional VA examination to determine the current severity of her service-connected hypertension.  .  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  A clear rationale for all opinions is necessary and a discussion of the facts and principles involved would be of considerable assistance to the Board.  

3.  When the requested development has been completed the case should again be reviewed by the RO, to include consideration of any additional evidence submitted.  In particular, this readjudication must include a determination as to the propriety of the reduction in the evaluation of hypertension from 10 percent to noncompensable, and entitlement to an increased rating for that condition.  If the benefits sought are not granted the Veteran and her representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


